EXHIBIT SYSCO CORPORATION COMMENTS ON CURRENT SALES ENVIRONMENT HOUSTON, December 22, 2008 Sysco Corporation (NYSE: SYY) today announced that it expects flat to slightly negative year-over-year sales comparisons for its second quarter of fiscal year 2009 which ends December 27, 2008.Additionally, the company stated that for the second quarter through November it has experienced an approximate $45 million decline in the cash surrender value of corporate-owned life insurance (COLI). These investments, which are used to fund certain of Sysco’s retirement plans, will continue to fluctuate as the underlying securities are primarily tied to market performance. The amount of the reduction in the COLI cash surrender value is not deductible for tax purposes and is expected to result in a higher effective tax rate for the second quarter of fiscal 2009 as compared to the prior year period. “Market conditions have become progressively more difficult in recent weeks,” said Richard J. Schnieders, Sysco’s chairman and chief executive officer. “However, our operating companies continue to work closely with our customers and manage their cost structure well. As a result of our continued reinvestment in the business and strong balance sheet, we remain encouraged about our long-term competitive position.” About Sysco Sysco is the global leader in selling, marketing and distributing food products to restaurants, healthcare and educational facilities, lodging establishments and other customers who prepare meals away from home. Its family of products also includes equipment and supplies for the foodservice and hospitality industries.
